—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered May 20, 1999, convicting him of robbery in the first degree, criminal possession of stolen property in the fifth degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court properly denied his request for a missing-witness charge as to the complaining witness’s cousin, as she did not witness the commission of the crimes and could not offer testimony regarding a material issue in connection therewith (see, People v Cuffie, 163 AD2d 485).
The Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see, People v Williams, 204 AD2d 371). O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.